Opinion issued October 21, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                               ————————————
                                NO. 01-21-00531-CR
                               ———————————
                IN RE ANTHONY LOUIS HARRISON, Relator


             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Anthony Louis Harrison, incarcerated and proceeding pro se, has

filed a petition for a writ of mandamus asserting that the trial court has “ignored

and/or disregarded” relator’s “Motion for New DNA Testing” pursuant to Texas

Code of Criminal Procedure article 64. Relator’s mandamus petition requests that

this Court issue a writ of mandamus directing the trial court to “hear and issue a final

ruling” on relator’s motion.
      We deny relator’s petition for writ of mandamus.1 See TEX. R. APP. P. 52.3(k)

(relator required to provide appendix which “must contain” certified or sworn copy

of any “document showing the matter complained of”), 52.7 (relator “must file”

record with mandamus petition containing “certified or sworn copy of every

document that is material to the relator’s claim for relief and that was filed in any

underlying proceeding”), 52.8; see also Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (relator must provide mandamus record sufficient to establish right to

mandamus relief). All pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Hightower, and Farris.

Do not publish. Tex. R. App. P. 47.2(b).




1
      The underlying case is Anthony Louis Harrison v. The State of Texas, Cause No.
      635340, in the 230th District Court of Harris County, Texas, the Honorable Chris
      Morton presiding.

                                           2